Title: From John Adams to Benjamin Stoddert, 28 August 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy Aug 28th 1799

I have signed the commission for Joseph Whitmore, to be sailing master in the navy & have sent it in your letter to him, as requested in your favor of the 21st. I return his letter & recommendation—I thank you for the details in your other favor of the 21st, which are very agreeable to me. Curacao, Cayenne & Surrinam must be watched with great care.
Inclosed is a letter from the supervisor of Rhode Island Mr. Jn. Dexter, recommending his son to be a midshipman. His name is Daniel Singer Dexter 2d.
I have received your favor also of the 22d with copy of your letter to Mr Constable, in which the facts are candidly & handsomely stated, as far as I am accquainted with them. I return the papers inclosed in that. I dont recollect instances of resignations in the British or French service or Dutch or Spanish or Austrian or Prussian or Russian for the reason that a junior officer has been appointed over a Senior. In this case however, the Junior officer resigns, because he cannot be appointed over his senior.
With great regard.
